DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sera et al. (US 10336220) in view of Shinozaki (JP 2008049066).  Regarding claim 1, Sera teaches a vehicle seat comprising: a base portion (4) installed on a floor of a vehicle (see column 2, lines 55-60); a seat cushion (3) having a seating surface and provided on the base portion (see Figure 1); and an ottoman (5) having a leg rest surface and provided at a front end portion of the seat cushion (see Figure 1), wherein the seat cushion (3) is movable relative to the base portion between a seating position (4) and a raised position, the seating position being a position at which the seat cushion allows for seating by the seating surface facing upward (see Figure 1), the raised position being a position at which the seat cushion is raised by the front end portion of the seat cushion being flipped up from the seating position (see Figures 2 and 6), the ottoman (5) is changeable in shape between a retracted state and an expanded state, the retracted state being a state in which the ottoman is retracted by the ottoman being located on a side opposite to a side on which the seating surface is located when viewed from the seat cushion (see Figures 2 and 6), the expanded state being a state in which the ottoman is expanded to protrude from the front end portion of the seat cushion by a tip portion of the ottoman being flipped up from the retracted state (see Figure 1), the leg rest surface is provided to face upward when the seat cushion is placed at the seating position and the ottoman is in the expanded state (see Figure 1), the vehicle seat further comprising: a conjunction mechanism (13) that places the ottoman (5) at a standby position when the seat cushion (3) is placed at the seating position and the ottoman is in the retracted state (see Figure 1), and that changes a relative position of the ottoman (5) with respect to the seat cushion (3) in conjunction with movement of the seat cushion so as to place the ottoman at a stored position when the seat cushion is placed at the raised position (see Figure 2), the stored position being a position closer to the seating surface relative to the standby position (see Figures 1 and 2); and a locking mechanism (12) that permits relative movement of the ottoman with respect to the seat cushion when the seat cushion is not placed at the seating position (see column 6, lines 48-52), and that restricts the relative movement of the ottoman with respect to the seat cushion when the seat cushion is placed at the seating position (see column 4, lines 6-16), wherein the locking mechanism (12) has an anchoring portion (12a) for anchoring the ottoman, a traction cable (12c) that has one end connected to the anchoring portion (see Figure 3) and that has the other end fixed to the base portion (see column 4, lines 20-29), and the locking mechanism (12) is configured to cause anchoring of the ottoman by the anchoring portion (12a) and canceling of the anchoring in response to a change being made in an amount of winding of the traction cable around the wound portion when the seat cushion is moved relative to the base portion (see column 5, lines 8-19).
However, Sera does not distinctly disclose a wound portion provided with a peripheral surface around which the traction cable is wound.  Shinozaki, in a similar field of endeavor, teaches an ottoman manipulated by a cable wherein the cable is attached to the ottoman at one end and wound around a drum at the other (see Figures 1 and 6) wherein a wound portion (68) is provided with a peripheral surface around which the traction cable (73) is wound.  It would have been obvious to one having ordinary skill in the art to modify the seat of Sera to include a wind drum (like that of Shinozaki) on the seat frame where the cable is attached to prevent any knots or interference from a slacked line.

Regarding claim 2, Sera in view of Shinozaki further teaches wherein the base portion has a base frame that constitutes a skeleton of the base portion (4; Sera), the seat cushion has a tip-up frame that constitutes a skeleton of the seat cushion (3F; Sera), the tip-up frame is pivotably supported by the base frame with respect to a first pivotal axis extending along a seat width direction (3a; Sera), the seat cushion is pivoted between the seating position and the raised position by the tip-up frame being pivoted with respect to the first pivotal axis (see Figures 1 and 2), and a wound member provided with the wound portion is fixed to the base frame so as to be located to be coaxial with the first pivotal axis (see Figure 1 of Shinozaki where item 60 is fixed upon the seat frame 2).

Regarding claim 5, Sera in view of Shinozaki further teaches wherein the other end of the traction cable is fixed to the wound member (see Figures 1, 3 and 6 of Shinozaki).

Regarding claim 6, Sera in view of Shinozaki further teaches wherein the ottoman has an ottoman frame that constitutes a skeleton of the ottoman (3b; Sera), the ottoman frame is pivotably supported by the tip-up frame with respect to a second pivotal axis extending along the seat width direction (via 11), the conjunction mechanism (13) includes a coupling member (13b) that couples the ottoman frame and the base frame to each other (see Figure 6), and when the ottoman frame is pivoted with respect to the second pivotal axis in conjunction with the pivoting of the tip-up frame due to the ottoman frame and the base frame being coupled to each other by the coupling member, the ottoman is pivoted between the standby position and the stored position (see Figures 5 and 6).

Regarding claim 7, Sera in view of Shinozaki further teaches wherein the anchoring portion (12a) includes a hook member pivotably assembled to the tip- up frame and a hooked portion (12b) provided at the ottoman frame (see Figure 5), and when the hook member is pivoted by the traction cable (12c) due to the one end of the traction cable being connected to the hook member (see column 4, lines 20-29), engagement and disengagement of the hook member with and from the hooked portion are switched to cause the anchoring of the ottoman by the anchoring portion and the canceling of the anchoring (see Figures 3-6).

Regarding claim 8, Sera in view of Shinozaki further teaches a seat back (2) having a back rest surface and provided on the base portion, wherein the seat back is movable relative to the base portion between a back rest position and an inclined position, the back rest position being a position at which the seat back allows for leaning back against the seat back by the back rest surface facing forward, the inclined position being a position at which the seat back is inclined by an upper end portion of the seat back being moved forward and downward from the back rest position (see Figure 2), and the seat cushion is configured to be moved from the seating position to the raised position in conjunction with the movement of the seat back from the back rest position to the inclined position (see Figure 2).

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636